        Case 2:17-cr-00018-KS-MTP Document 58 Filed 09/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                    CRIMINAL NO. 2:17-cr-18-KS-MTP-001
                                                       CRIMINAL NO, 2:17-cr-18 KS-MTP-002


EDWARD L. DONALDSON, JR. AND
JOHN JARED OERTLING

                                              ORDER


       THIS CAUSE IS BEFORE THE COURT on Renewed Motion to Terminate Probation

[52] filed by Edward L. Donaldson, Jr., and Renewed Motion to Terminate Probation [53] filed

by John Jared Oertling. The Court has considered both of the renewed motions and has consulted

with each of the Movants’ respective probation officers. The probation officers related to the

Court that the Movants have been totally compliant with probation requirements, have met all

their financial obligations, and cooperated fully with the officers. The Court finds that the

Motions [52] and [53] are well taken and should be GRANTED.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the periods of Supervised

Release set by this Court in the above styled and numbered case for Edward L. Donaldson Jr.,

and John Jared Oertling are hereby Terminated.

       SO ORDERED this the ___8th___ day of September, 2020.



                                        ___s/Keith Starrett_________________
                                         UNITED STATES DISTRICT JUDGE
